DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to original communications filed April 24, 2019 and preliminary communications filed on March 7, 2022.  Currently, claims 1–23 are pending, of which claims 8–23 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–7 in the reply filed on March 7, 2022 is acknowledged.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “the profit function havimg a concavity value” in line 3.  Examiner recommends amending the element to recite “the profit function having a concavity value” in order to address the inadvertent typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2–6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a profit function defining a concavity value that is quasiconcave”.  However, claim 1, from which claim 2 depends, previously recites “a profit function” and “a concavity value”.  As a result, the scope of claim 2 is indefinite because it is unclear whether Applicant intends for the claim 2 recitations to reference the recitations of independent claim 1 or intends to introduce a second, different “profit function” and “concavity value”.  
For purposes of examination, claim 2 is interpreted as reciting “a second profit function defining a second concavity value that is quasiconcave”.
In view of the above, claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3, which depends from claim 2, inherits the deficiencies described above.  As a result, claim 3 is similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 similarly recites “the profit function havimg a concavity value that is quasiconcave”.  In view of the above, the scope of claim 3 is indefinite because it is unclear whether Applicant intends for “the profit function” of claim 3 to reference the profit function of either claim 1 or claim 2.  

For purposes of examination, and in view of the objection above, claim 3 is interpreted as reciting “the second profit function having [[a]] the second concavity value that is quasiconcave”.
As a result, claim 3 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “a profit function defining a concavity value that is not quasiconcave”.  However, claim 1, from which claim 4 depends, previously recites “a profit function” and “a concavity value”.  As a result, the scope of claim 4 is indefinite because it is unclear whether Applicant intends for the claim 4 recitations to reference the recitations of independent claim 1 or intends to introduce a second, different “profit function” and “concavity value”.  
For purposes of examination, claim 4 is interpreted as reciting “a second profit function defining a second concavity value that is not quasiconcave”.
In view of the above, claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5, which depends from claim 4, inherits the deficiencies described above.  As a result, claim 5 is similarly rejected under 35 U.S.C. 112(b) as being indefinite for 
Claim 5 similarly recites “the profit function defining a concavity value that is not quasiconcave”.  In view of the above, the scope of claim 5 is indefinite because it is unclear whether Applicant intends for “the profit function” of claim 5 to reference the profit function of either claim 1 or claim 4.  
Further, the claim 5 recitation of “a concavity value” renders the scope of claim 5 is indefinite because it is unclear whether Applicant intends for the recitation to reference the “concavity value” of claim 1 and/or claim 4 or intends to introduce a second, different “concavity value”.
For purposes of examination claim 5 is interpreted as reciting “the second profit function defining [[a]] the second concavity value that is quasiconcave”.
As a result, claim 5 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “the setting of a market” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 6 is interpreted as reciting “[[the]] a setting of a market”.
As a result, claim 3 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–7 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “defining a discrete choice model utilizing customer segment information”; and “solving the discrete choice model to generate an optimal price based on a profit function utilizing the customer segment information by: identifying a number of products from the customer segment information; determining a concavity value of the profit function from a set of predefined parameters, the set of predefined parameters defined by the customer segment information; and generating, based upon the concavity value of the profit function, at least two scenarios, wherein the scenarios generate the optimal price based on an analysis of the customer segment information.”

Claims 2–7 further describe the process for determining an optimal price according to customer segment information and recite certain methods of organizing human activity, mathematical concepts, and/or mental processes for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 1 includes a computing device.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes an additional element that does not recite an abstract idea under Step 2A Prong One.  The additional element of claim 1 includes a computing device.  The additional element does not amount to significantly more than the abstract idea because the additional element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–7 do not include any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–7 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
When considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose “solving the discrete choice model 

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Ward Drew et al. (U.S. 2011/0093312) discloses a system directed to price scheduling based on joint concavity of a profit function; 
Connors et al. (U.S. 2013/0268415) discloses a system directed to optimizing price and replenishment according to an objective function; 
Chowdhary et al. (U.S. 2014/0310065) discloses a system directed to pricing personalized packages by applying a choice model to bundling scenarios;
Zhang et al. (Zhang, T., Ge, L., Gou, Q., & Chen, L. (2018). CONSUMER SHOWROOMING, THE SUNK COST EFFECT AND ONLINE-OFFLINE COMPETITION. Journal of Electronic Commerce Research, 19(1), 55-74.) discloses a system directed to optimizing channel pricing by applying a concave profit function to online and offline scenarios;
Li et al. (Li, H., & Huh, W. T. (2011). Pricing multiple products with the multinomial logit and nested logit models: Concavity and implications. Manufacturing & Service Operations Management, 13(4), 549-563.) discloses a system directed to pricing multiple products by analyzing concavity of a profit function;
Annals of Operations Research, 254(1-2), 131-164.) discloses a system directed to optimizing multiproduct pricing by applying a concave profit function;
Li et al. (Li, H., & Graves, S. C. (2012). Pricing decisions during inter-generational product transition. Production and Operations Management, 21(1), 14-28 and VII.) discloses a system directed to optimizing dynamic pricing according to a value function; and
Du (Du, C. (2017). Pricing for multinomial logit choice models with network effects (Order No. 10604713). Available from ProQuest Dissertations and Theses Professional. (1964386149).) discloses a system directed to optimizing pricing according to an MNL choice model that considers market consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623